HENRIOD, Justice.
Appeal from a judgment based on a jury verdict, convicting Brown of burglary. Affirmed. . .
Brown was caught red handed by the victim, one Call. Brown was sitting in the former’s car, and upon being accosted, ran a few yards to his own car, where-he not only gave himself up, but the loot he took from the victim.
He appeals, saying the trial court erred 'in 1) admitting the victim’s testimony as to identification of stolen items, as going to the ultimate fact in issue, 2) refusing to give an instruction as to recently stolen property, and 3) in denying appellant probation.
A casual reading of the record suffices to negate each point on appeal, each of which seems to be clearly without merit, unless it be point 1), and with respect thereto, any error was minor, not prejudicial and certainly cured by the record, and really unsupported.1
CROCKETT, C. J., and CALLISTER, TUCKETT, and ELLETT, JJ., concur.

. See Baxter, Est., 16 Utah 2d 284, 399 P.2d 442 (1965).